Citation Nr: 0635205	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-30 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including secondary to service-connected rheumatic heart 
disease.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1994 RO decision which, 
in pertinent part, denied service connection for a back 
disability, secondary to service-connected rheumatic heart 
disease.  

In July 1997, the veteran testified at a Board hearing before 
M. Gallagher, Veterans Law Judge, designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).  A transcript of the hearing is of record.  

In January 1998, the Board remanded this matter to the RO for 
additional development.  

In March 1998, the RO issued a decision that, in pertinent 
part, denied entitlement to TDIU.  The veteran timely 
perfected an appeal of this decision.

In January 2000, the Board issued a decision which denied 
service connection for a back disorder, secondary to service-
connected rheumatic heart disease, and denied entitlement to 
TDIU.  Thereafter, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In September 2001, the Court vacated the Board's 
decision concerning the veteran's claims for a back disorder 
and TDIU.

In June 2003, the Board remanded the veteran's claims for 
additional evidentiary development, and to ensure compliance 
with VA's duty to notify and assist.

In June 2006, the veteran testified at a Travel Board hearing 
before W. Yates, Acting Veterans Law Judge, designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  A chronic back disorder was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current back disability is causally or 
etiologically related to, or aggravated by a service-
connected disability.  

2.  The veteran's service-connected disabilities include 
rheumatic heart disease, rated 60 percent disabling; muscular 
atrophy of the legs and arms, rated noncompensably (0 
percent) disabling; and post-operative residuals of 
tonsillitis, rated noncompensably disabling.  The combined 
disability rating is 60 percent.  

3.  The veteran has a Master's degree and 40 years of 
occupational experience in education; he reportedly last 
worked full-time in 1992.  

4.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability due to 
disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  The RO's 
letters dated in September 2003 and in March 2006, as well as 
other letters, rating actions, statement of the case (SOC), 
and supplemental SOCs, advised the veteran of the foregoing 
elements of the notice requirements.  See Overton v.  
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication of his claims 
herein, the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  The Board also notes that the veteran has been 
provided two hearings before the Board in this matter.  Thus, 
the Board considers any defect in the timing of the notice 
provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  A medical opinion regarding the 
etiology of the veteran's back disorder was obtained, and the 
veteran received a VA medical examination for purposes of 
adjudicating his claim for a TDIU rating.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claims 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claims 
at this time.  
 
A. Service Connection for a Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

The veteran claims that his current back disability is a 
residual of his service-connected rheumatic heart disease or, 
in the alternative, that it was caused by an injury in 
service.  At the Board hearing in January 1997, the veteran 
testified that he injured his back only once in service while 
jumping into a foxhole during basic training.  (Transcript, 
p.5).  At his hearing before the Board in June 2006, the 
veteran testified that he injured his back twice during 
service, once in basic training and a second time jumping 
into a foxhole while stationed in the Philippines.  
(Transcript, p.3).  

Historically, the veteran served on active duty from April 
1945 to December 1946.  The veteran's service medical records 
are silent for any complaints, treatment, or abnormalities 
referable to any back problems resulting from an injury in 
service.  The veteran was treated for rheumatic heart disease 
beginning in May 1946.  At that time, he described the onset 
of a sore throat and pain in both thighs followed shortly 
thereafter by pain in his back, both knees, and left foot, in 
that order.  He was initially admitted to a station hospital 
with a fever, rapid pulse, and elevated sedimentation rate.  
His symptoms responded well to sodium salicylate and he was 
subsequently transferred to a military hospital in Japan 
because of a rise in his blood sedimentation rate.  
Examination of the veteran's back, hips, and legs was 
essentially normal, and there was no limitation of motion or 
muscle spasm.  The final diagnosis was rheumatic fever, 
acute.  

His hospital course in Japan was uneventful and his symptoms 
improved significantly.  An x-ray study in June 1946 showed 
moderate scoliosis to the right of the lower dorsal 
vertebrae.  A progress note in July 1946 indicated that the 
veteran reported no joint pain.  A final summary report 
indicated that the veteran had been asymptomatic since his 
arrival, except for a somewhat elevated sedimentation rate 
which responded well to medication.  The examiner commented 
that rheumatic fever was confirmed by diagnostic studies and 
recommended that the veteran be disqualified from serving in 
the Asia theater.  The veteran's separation examination in 
November 1946, showed no complaints, abnormalities, or 
diagnosis referable to any back problems and no 
musculoskeletal defects were noted on examination.  

When examined by VA in January 1948, the veteran reported a 
backache since May 1946.  On examination, the veteran was 
well developed and in no acute distress.  His posture was 
erect and his gait normal.  He had full range of motion of 
the back, and there was no evidence of any crepitus or other 
deformity of the spine.  The examiner commented that the 
examination was entirely negative for any evidence of sacro-
iliac or lumbosacral spine disability.  The diagnosis was no 
orthopedic disease found.  Similar negative findings were 
reported on VA examination in December 1949.  

Private medical records received in September 1995, showed 
that the veteran was seen on numerous occasions for various 
maladies from 1960 to 1992.  The veteran was first seen for 
low back pain in October 1971.  At that time, he reported 
left sciatic and low back ache.  X-ray studies of the 
lumbosacral spine were negative, and the veteran was 
prescribed bed rest and medication.  In June 1976, private x-
ray studies revealed sclerosis about the sacroiliac joint, 
more so on the right side.  Additional records showed that 
the veteran underwent partial hemi-laminectomy of L5-S1 with 
removal of herniated nucleus pulposus without complication in 
June 1976.  The records did not indicate any history of 
injury or the etiology of the veteran's back problems.  

A report from the same treating physician in September 1992, 
indicated that the veteran was involved in an automobile 
accident in June 1992, and suffered back and neck pain after 
his car was rear-ended by a truck.  His lower back pain 
improved with treatment, but his cervical spine pain 
increased manifested by muscle spasm and limitation of 
motion.  The diagnosis was degenerative disc disease at C4-5 
with cervical spondylosis.  

Additional private medical records showed that the veteran 
underwent decompressive lumbar laminectomy and facetectomy at 
L5-S1 on the right without complication in April 1998.  A 
private myelogram of the lumbar spine in February 2000 showed 
post-operative changes at L5-S1 with left sided extra dural 
defect and suspected mild central spinal canal narrowing at 
L4-5.  

In December 2003, the veteran's claims folders were referred 
for a VA medical advisory opinion to determine whether any 
identified low back disability was proximately due to or the 
result of his service-connected rheumatic fever.  The 
orthopedic specialist indicated that claims folders were 
reviewed, and the orthopedist's report provided a description 
of the veteran's medical history.  The orthopedist explained 
that arthritis associated with rheumatic fever is typically 
and classically a migratory polyarthritis, i.e., as an 
involved joint improves a new joint becomes involved.  He 
noted that it is unusual for acute rheumatic fever to involve 
a joint such as the knee or the wrist for longer than two 
weeks, and that the lumbosacral spine is not involved in 
rheumatic fever.  The examiner opined, in essence, that that 
the veteran's low back disability was not related to or a 
residual of his rheumatic fever.  

In this case, the evidence of record does not show any 
treatment, complaints, or abnormalities referable to any back 
problems related to any injury in service.  The only 
complaint of back pain was associated with his acute 
rheumatic fever in 1946.  Examination at that time showed no 
limitation or motion or any other orthopedic or neurological 
abnormalities referable to the back.  Additionally, the 
records showed that his symptoms resolved within a few weeks.  
The veteran made no mention of any back problems at the time 
of his separation examination in November 1946, and no 
pertinent abnormalities were noted on examination at that 
time.  Other than subjective complaints of pain, there were 
no pertinent abnormalities noted on VA examinations in 
January 1948 or December 1949.  While the veteran was seen by 
his private doctor for various maladies on numerous occasions 
from 1960 to 1992, the first complaint of any back problem 
was in October 1971, nearly 25 years after discharge from 
service.  

After review of all the evidence of record, the Board finds 
that reliance upon the opinion rendered by the VA medical 
expert is warranted in this case.  The VA medical expert 
noted that while acute migratory arthritis into various 
joints is often associated with rheumatic fever, it does not 
affect or involve the lumbosacral spine.  After reviewing the 
entire claims file, the medical expert concluded that there 
was no relationship between the veteran's current back 
disability and his rheumatic fever in service.  Furthermore, 
the veteran has presented no evidence of a nexus between his 
current back problems and his rheumatic fever or to any 
claimed injury in service.  In the absence of competent 
medical evidence to the contrary, the Board finds that 
reliance on the VA medical expert opinion is warranted in 
this case.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

While the veteran believes that that his current back 
problems are related to his rheumatic fever in service or, in 
the alternative, is due to an injury in service, he has not 
provided any competent medical evidence to support his 
assertions.  The veteran, as a layperson, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between any current back disability 
and a service-connected disability.  When an opinion requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  Moreover, 
the evidence of record includes a medical expert opinion to 
the effect that there is no relationship between the 
veteran's current back disability and his rheumatic fever in 
service.  

Inasmuch as there is no evidence of a chronic back disability 
in service, and no competent evidence has been presented to 
show a causal connection between any current back disability 
and a service-connected disability, the Board finds no basis 
to grant service connection.  


B.  TDIU Claim

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran has a single disability, 
residuals of rheumatic heart disease, ratable at 60 percent 
disabling.  He also has two noncompensably rated 
disabilities, muscular atrophy of the arms and legs and post-
operative residuals of tonsillitis, which are asymptomatic 
and not shown to have any significant impact on his physical 
activities or employability.  The Board notes that the 
veteran has additional cardiovascular problems which are not 
etiologically related to his rheumatic fever.  In fact, at 
least two VA physicians have opined that there were no 
residuals of his rheumatic fever, such as valvular heart 
disease or murmurs.  (See November 2004 and June 2005 VA 
examination reports).  Nonetheless, the RO assigned an 
increased rating to 60 percent in 1998, based on the totality 
of clinical and diagnostic cardiovascular findings.  In any 
case, while the veteran's heart disease clearly impacts on 
his ability to engage in various forms of employment 
requiring physical strength and endurance, light manual labor 
is still feasible.  The objective evidence of record does not 
show that his service-connected disabilities, alone render 
him totally disabling for purposes of TDIU.  

The Board recognizes that the veteran's heart disease is 
significantly disabling; however, that is not to say that it 
is totally incapacitating.  Although the veteran contends 
that he is unable to work full-time in any capacity, the 
question is not whether he can work "full-time" but whether 
he is unable to secure substantially gainful employment 
consistent with his education and occupational experience due 
to his service-connected disabilities, alone.  38 C.F.R. 
§§ 3.321(b), 4.16(b); see Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

The veteran has a Master's degree in education and worked for 
40 years in education before retiring in 1992.  At his 
hearing before the Board in 1997, the veteran testified that 
he last worked full-time as a counselor in a school system in 
Alabama.  He testified that the job was not physically 
demanding and that he retired because of medical problems, 
primarily involving chronic respiratory difficulties, 
weakness in his lower extremities, multiple joint arthritis, 
gastrointestinal problems, and a back disorder; all 
nonservice-connected disabilities.  The evidentiary record 
shows that the veteran also has additional non-service-
connected disabilities, including diabetes mellitus, chronic 
sinusitis, and bronchitis.  While the veteran testified at 
the July 1997 personal hearing that he retired on disability 
in 1992 (Transcript, p.19), a response from the Social 
Security Administration in May 2005, indicated that he did 
not apply for disability retirement.  The evidence shows that 
the veteran was over 65 years of age when he retired, and 
that he has worked since then, at least periodically, part-
time as a substitute teacher in the same school system.  (See 
March 1998 TDIU claim).  

In addition, the evidentiary record includes an opinion by a 
VA physician in June 2005, to the effect that the veteran was 
not totally disabled by reason of his cardiovascular 
problems, alone.  While the evidence indicates that the 
veteran is totally disabled and unemployable, it is not shown 
to be due to his residuals of rheumatic heart disease or his 
other two asymptomatic service-connected disabilities.  
Moreover, the veteran has not provided any competent evidence 
to support his contentions that he is unemployable by reason 
of his service-connected disabilities, alone.  

Finally, the Board notes that the record does not present any 
unusual factors that might serve as a predicate for a finding 
of unemployability.  For example, it is not shown that his 
service-connected disabilities require frequent 
hospitalization, or an inordinate quantity of medication.  
While his heart disease is significantly disabling, it does 
not render him totally incapacitated.  The veteran has a 
college education, including a Master's Degree, and has some 
40 years of occupational experience as an educator.  His 
muscular atrophy and tonsillectomy are quiescent and do not 
cause any significant impairment in his daily activities.  In 
short, there is no competent evidence that the veteran's 
service-connected disabilities, alone, renders him 
unemployable.  

Therefore, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational and occupational background, render him unable to 
secure or follow a substantially gainful employment.  It is 
apparent that his disability may interference to some extent 
with employment.  However, such interference is contemplated 
in the 60 percent evaluation currently assigned, and the 
evidence of record does not demonstrate that his service-
connected disabilities, alone, results in unemployability.  
Consequently, the claim for a total disability rating for 
compensation purposes based on individual unemployability 
must be denied.  




ORDER

Service connection for a back disability, including as 
secondary to service-connected rheumatic heart disease, is 
denied.  

Entitlement to TDIU is denied.  



			
          MARY GALLAGHER	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
WILLIAM YATES
	Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


